Citation Nr: 1707079	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  16-43 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for left knee patellectomy.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability, to include as secondary to left knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	William Fisher, attorney



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified at a Board videoconference hearing; a transcript of the hearing is associated with the claims file.  

The Board notes that, although the RO adjudicated and denied a claim for service connection for PTSD, the evidence of record reflects an additional diagnosis of depressive disorder.  To encompass any diagnosed disabilities, the Board has expanded the claim, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board also notes that, during the course of the appeal, the Veteran changed representation from The American Legion, to an attorney, and then to another attorney, William Fisher.  See August 2012 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative; March 2016 VA Form 21-22a, Appointment of Individual as Claimant's Representative; and January 2017 VA Form 21-22a, Appointment of Individual as Claimant's Representative.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left knee disability, right knee disability, and acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's claim of service connection for left knee patellectomy was denied in a January 2012 rating decision on the basis that there was insufficient evidence of a nexus.  A January 2013 decision continued the denial.  The Veteran submitted a timely notice of disagreement with the January 2012 rating decision and a statement of the case was issued in December 2013, but he did not perfect his appeal.

2.  Evidence received since the January 2012 rating decision includes information that was not previously considered and which relates to unestablished facts necessary to substantiate the claim of service connection for left knee patellectomy, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The January 2012 rating decision that denied the claim of service connection for left knee patellectomy is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 19.32, 20.200, 20.302, 20.1103 (2016). 
 
 2.  The evidence received since the January 2012 rating decision is new and material and sufficient to reopen the claim of service connection for left knee patellectomy.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for left knee patellectomy is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of service connection for left knee patellectomy was denied in a January 2012 rating decision on the basis that there was insufficient evidence of a nexus to service.  A January 2013 decision continued the denial.  The Veteran submitted a timely notice of disagreement with the January 2012 rating decision, and a statement of the case was issued in December 2013.  A timely substantive appeal with respect to the January 2012 rating decision was not received.

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b).

In the absence of a properly perfected appeal, the AOJ may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 19.32.  The AOJ did so in this case, and thus, the January 2012 rating decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim for service connection for left knee patellectomy was received prior to the expiration of the appeal period stemming from the January 2012 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In addition, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In the instant case, no relevant, non-duplicative service records have been added to the Veteran's claims file since the January 2012 rating decision.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable and new and material evidence must be received in order to reopen the claim.

Here, the Board finds that new and material evidence was received such that the Veteran's claim of service connection for left knee patellectomy should be reopened.  The Veteran's claim was originally denied for lack of nexus to service.  Evidence received since the January 2012 rating decision includes the Veteran's October 2016 Board hearing testimony regarding his in-service ambulance accident, including his testimony providing additional details regarding the accident, the follow up treatment and demotion, and the continuous symptomatology until the present.  The Veteran testified that he was driving the ambulance on the Autobahn in Germany when a tractor trailer pulled out in front and the two vehicles collided.  The Veteran testified that his vehicle went underneath the tractor trailer's bottom bumper, that his left knee took the brunt of the injury, that the dash was not padded, and that he was not wearing a seat belt.  He testified that his leg swelled up to the size of a large football after the accident, that his knee would give out when he was walking, that he had to stay at the dispensary, that his commanding officer would not approve x-rays and received fallout from the accident, that shortly thereafter he was demoted from medic to plumber, and that his knee has bothered him ever since then.  The Board finds that such evidence is new and material because it relates to a prior unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Thus, the Veteran's claim of entitlement to service connection for left knee patellectomy should be reopened for a review on the merits.





ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for left knee patellectomy is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran seeks service connection for his bilateral knees and for an acquired psychiatric disorder, to include PTSD and depressive disorder.  The Veteran reports that he injured his left knee in an ambulance accident during service, and that it has bothered him since then.  The Veteran contends that he developed a right knee condition as a result of favoring his left knee.  He also reports that he developed a psychiatric disorder as a result of the in-service accident.  The Veteran reports that he was demoted following the in-service accident, and that he began having trouble being around other people, became hypervigilant, did not sleep well, and spent time in an observation unit and a homeless shelter.  See October 2016 Board Hearing Transcript; October 2015 Veteran's Statement.  Service personnel records show that the Veteran's ratings fell from excellent to good in October 1969, and from good to fair in February 1971.  SPRs also show that the Veteran was demoted from a medic to a plumber, from SP E4 to PFC E3, in February 1971.  The Veteran's July 1971 Report of Medical History completed upon separation notes a recent bad left knee injury due to an accident.

Initially, it appears that the service personnel records in the Veteran's claims file may be incomplete.  In a December 2016 letter, the Veteran's attorney noted that the SPRs show a reduction in rank without the accompanying records of a disciplinary proceeding or command approval.  On remand, an attempt must be made to obtain a complete copy of the Veteran's service personnel records, including any additional records relating to his February 1971 demotion.

In his October 2016 Board hearing testimony, the Veteran reported that he stayed at the Stuttgart dispensary following his in-service accident.  Regarding timing of the in-service accident, the Veteran confirmed that the accident occurred before the demotion and therefore could have occurred earlier than previously reported.  See July 2016 Veteran's Attorney's Letter.  SPRs show that the Veteran was promoted to E4 in September 1969 and was demoted to E3 in February 1971, and that he served in Germany for that entire period of time.  The RO requested Stuttgart inpatient clinical records from February 1970 to February 1971, but did not request records from September 1969 to February 1970.  See July 2016 PIES Requests.  On remand, such records must be requested. 

In addition, no attempt has been made to obtain Morning Reports to verify the Veteran's reported in-service accident and injury.  Morning reports show daily changes in the status of service members in a specific unit, and are useful to VA because they often contain information about service members who were sick or injured on any given day.  See M21-1, Part III, Subpart iii, 2.E.9.c.  Accordingly, the appropriate Morning Reports for September 1969 through February 1971 should be obtained and reviewed.

The Veteran underwent VA examination in October 2011 in relation to his left knee disability claim.  The VA examiner diagnosed the Veteran with residuals, status post total left knee replacement with instability, and opined that the Veteran's left knee condition is at least as likely as not due to the Veteran's reported in-service injury.  The VA examiner explained that the Veteran's separation papers showed a reported left knee injury, and that in the absence of appropriate medical documentation by the examining physician upon separation, it is at least as likely as not that the Veteran's reported in-service left knee injury resulted in the subsequent removal of his left patella and eventual total knee replacement.  In a December 2011 addendum, after reviewing additional medical treatment records, the October 2011 VA examiner opined that the Veteran's current left knee condition is less likely than not the result of service.  The VA examiner explained that the Veteran's left knee condition was more likely than not caused by a 1978 workplace injury in which the Veteran fell directly on his left knee from a height of 8 feet, as well as the subsequent surgical procedures performed in an effort to mitigate the post-injury pain.  The VA examiner noted that the Veteran reported pain following the workplace injury and that he underwent a patellectomy 10 months later due to such pain.  However, the VA examiner based his December 2011 opinion on the limited amount of service records in the Veteran's claims file and the lack of records showing treatment after service and did not account for the Veteran's lay testimony regarding his in-service injury and following symptomatology.  Accordingly, remand is appropriate in order to obtain additional medical opinion regarding the nature and etiology of the Veteran's left knee disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the Veteran's right knee disability and acquired psychiatric disorder claims, the Veteran has not undergone VA examination.  VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has current diagnoses of PTSD and depressive disorder and reports that his symptomatology began following his in-service accident and subsequent demotion.  The Veteran has undergone multiple right knee surgeries and received various diagnoses for his right knee condition, including degenerative joint disease.  The Veteran contends that his right knee condition began after favoring his left knee because of the left knee's reported in-service injury.  Given these facts, VA examination is warranted to determine the nature and etiology of the Veteran's acquired psychiatric disorders and right knee condition.

In a July 2016 letter, the Veteran indicated that he has received all medical treatment through the VA.  While on remand, an attempt must be made to obtain all outstanding VA treatment records, to include VA treatment records from July 2016 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete service personnel records, including any additional records relating to his February 1971 demotion.

2.  Obtain any in-service treatment records from the Stuttgart medical facility, including those dated from September 1969 to February 1970.  

3.  To the extent available, obtain the appropriate Morning Reports from the Veteran's unit from September 1969 to November 1969, December 1969 to February 1970, March 1970 to May 1970, June 1970 to August 1970, September 1970 to November 1970, and December 1970 to February 1971.

4.  Obtain any outstanding VA treatment records, including those dated from July 2016 to the present.

5.  After conducting the foregoing development, schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the nature and etiology of any current left and/or right knee condition.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify all diagnoses for the Veteran's left knee condition present at any time during the claim period (i.e., from October 2015 to the present).

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition had its onset during the Veteran's service or results from or was caused by any injury or disease that occurred in service, to include the Veteran's reported in-service ambulance accident.  Attention is invited to the Veteran's detailed hearing testimony as to the nature of the accident, to include driving under the bumper of a tractor trailer and his knee coming into contact with the steel dashboard, as well as his description of his knee involvement, to include his credible recollection of left knee swelling the day after the accident.  (VBMS, document labeled Hearing Testimony, receipt date October 3, 2016, pages 4-6).

The examiner should identify all diagnoses for the Veteran's right knee condition present at any time during the claim period (i.e., from October 2015 to the present).

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition: (1) had its onset during the Veteran's service or otherwise results from or was caused by any injury or disease that occurred in service, to include the Veteran's reported in-service ambulance accident; or (2) was caused by a left knee disability; or (3) was aggravated (i.e., permanently worsened beyond the natural progression) by a left knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After conducting the foregoing development in paragraphs 1 to 4, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorders.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to his psychiatric disorders at any time during the claim period (i.e., from October 2015 to the present).

In doing so, the examiner should consider the Veteran's diagnoses of PTSD and depressive disorder.

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition: (1) had its onset during the Veteran's service or otherwise results from or was caused by any injury or disease that occurred in service, to include the Veteran's reported in-service ambulance accident; or (2) was caused by a left knee disability; or (3) was aggravated (i.e., permanently worsened beyond the natural progression) by a left knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his attorney a supplemental statement of the case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


